Citation Nr: 0736830	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-20 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of service connection for 
residuals of prostate cancer, status post prostatectomy, 
including the question of whether severance of service 
connection was proper.

2.  Entitlement to restoration of service connection for 
erectile dysfunction, including the question of whether 
severance of service connection was proper.

3.  Entitlement to restoration of special monthly 
compensation based on the loss of use of a creative organ, 
including the question of whether severance of special 
monthly compensation was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to May 1968.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Service connection for residuals of 
prostate cancer (status post prostatectomy), service 
connection for erectile dysfunction, and special monthly 
compensation based on the loss of use of a creative organ 
were previously granted in an August 2000 rating decision.  
The RO proposed severance of service connection and special 
monthly compensation in September 2004.  Following the 
December 2004 severance decision, the veteran entered a 
notice of disagreement in January 2005; the RO issued a 
statement of the case in May 2005; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
June 2005.  


FINDING OF FACT

An August 2000 rating decision that awarded the veteran 
service connection for residuals of prostate cancer (status 
post prostatectomy), service connection for erectile 
dysfunction, and special monthly compensation based on the 
loss of use of a creative organ was reasonably supported by 
the evidence then of record, and did not include legal or 
factual error that changed the outcome of the decision.




CONCLUSIONS OF LAW

1.  The August 2000 rating decision that awarded service 
connection for residuals of prostate cancer (status post 
prostatectomy), service connection for erectile dysfunction, 
and special monthly compensation based on the loss of use of 
a creative organ was not clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.105(d), 
3.303, 3.307, 3.309 (2007).

2.  The December 2004 rating decision severing service 
connection for residuals of prostate cancer (status post 
prostatectomy), service connection for erectile dysfunction, 
and special monthly compensation based on the loss of use of 
a creative organ was not proper; service connection and 
special monthly compensation should be restored.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1131, 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.105(d), 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal (restoration of service 
connection and special monthly compensation).  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

Service connection for residuals of prostate cancer (status 
post prostatectomy), service connection for erectile 
dysfunction, and special monthly compensation based on the 
loss of use of a creative organ were previously granted in an 
August 2000 rating decision.  The August 2000 rating decision 
found that it was probable that the veteran was exposed to 
herbicides during his active duty service in the Republic of 
Vietnam, and conceded herbicide exposure in the Republic of 
Vietnam.  The evidence relied upon by the VA adjudicator in 
the August 2000 rating decision to reach this conclusion 
included both the veteran's statements and a DD Form 214.  
The evidence relied upon by the VA adjudicator in the August 
2000 rating decision  included the veteran's report of 
exposure to herbicides (Agent Orange) during ship-board duty 
in the waters off the coast of the Republic of Vietnam from 
May 1966 to May 1967, report of having served two tours in 
Vietnam, report of the veteran's ship being stationed less 
than one mile off shore in Vung Tau and An Thoi, Vietnam 
(veteran's January 2000 Statement in Support of Claim; 
February 2000 letter; March 2000 VA claim form).  The 
evidence relied upon by the VA adjudicator in the August 2000 
rating decision also included a DD Form 214 that showed the 
award of the Vietnam Service Medal and the Vietnam Campaign 
Medal, and that the veteran's military occupational specialty 
was machinist's mate.  No service medical records were 
available for review at the time of the August 2000 rating 
decision, as attempts to obtain these records through the 
National Personnel Records Center had been unsuccessful.    

In September 2004, the RO proposed severance of service 
connection for residuals of prostate cancer (status post 
prostatectomy), service connection for erectile dysfunction, 
and special monthly compensation based on the loss of use of 
a creative organ.  In the December 2004 rating decision on 
appeal, the RO made a finding of clear and unmistakable error 
(CUE) in the August 2000 rating decision, and severed service 
connection for these disabilities and special monthly 
compensation.  

The veteran entered a notice of disagreement with the 
December 2004 severance decision in January 2005.  The 
veteran, including through his representative, contends 
essentially that service connection and special monthly 
compensation were properly granted in the August 2000 rating 
decision, and that the severance of service connection in the 
December 2004 rating decision was improper because the 
evidence does not clearly and unmistakably show that he did 
not serve in the Republic of Vietnam.  The veteran also 
points out that, at the time of the August 2000 rating 
decision, VA had not obtained unit records or service 
personnel records that might reflect on the question of 
whether the veteran had actually been in Vietnam. 

Service connection will be severed only where evidence 
establishes that the original grant of service connection was 
clearly and unmistakably erroneous, the burden of proof being 
upon the Government.  38 C.F.R. § 3.105(d).  Severance of 
service connection may be accomplished only after proper 
notification to the veteran with an opportunity to respond 
with additional evidence or argument.  38 C.F.R. 
§ 3.105(d).  If a previous decision is reversed for CUE, the 
corrected decision is effective as if made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a).  In this case, in a 
September 2004 rating decision, the RO proposed to sever 
service connection for residuals of prostate cancer (status 
post prostatectomy), service connection for erectile 
dysfunction, and special monthly compensation based on the 
loss of use of a creative organ (based on CUE in the August 
2000 rating decision, and in accordance with 38 C.F.R. 
§ 3.105(d)), and properly notified the veteran of the 
proposed action.  The December 2004 rating decision on appeal 
purported to sever service connection for residuals of 
prostate cancer (status post prostatectomy), service 
connection for erectile dysfunction, and special monthly 
compensation based on the loss of use of a creative organ.  
The veteran appealed the December 2004 decision.  The Board 
finds that the procedural requirements imposed by 
38 C.F.R. § 3.105(d) to sever service connection were met. 

The applicable regulation provides that previous 
determinations, which are final and binding, will be accepted 
as correct in the absence of CUE.  Where evidence establishes 
CUE, the prior decision will be reversed or amended.  38 
C.F.R. 
§ 3.105(a).  The United States Court of Appeals for Veterans 
Claims (Court) has set forth a three-pronged test to 
determine whether CUE is present in a prior determination.  
First, either the correct facts, as they were known at the 
time, were not before the adjudicator (that is, more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied.  Second, the error 
must be "undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made."  Third, a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  

After a review of the evidence extant at the time of the 
August 2000 rating decision, the Board finds that the August 
2000 rating decision that awarded the veteran service 
connection for residuals of prostate cancer (status post 
prostatectomy), service connection for erectile dysfunction, 
and special monthly compensation based on the loss of use of 
a creative organ was reasonably supported by the evidence 
then of record, and did not include legal or factual error 
that changed the outcome of the decision.  The evidence of 
record at the time of the August 2000 rating decision to 
grant service connection included not just service medals 
that showed service in Vietnam, but also included the 
veteran's own statements that he served in Vietnam, that he 
was exposed to herbicides (Agent Orange) during ship-board 
duty in the waters off the coast of the Republic of Vietnam, 
that he served two tours in Vietnam, and that his ship was 
stationed less than one mile off shore in Vung Tau and An 
Thoi, Vietnam.  The August 2000 rating decision finding that 
it was "conceded" that there was "probable exposure to 
herbicides used in the Republic of Vietnam" was based not 
only on evidence of the medals the veteran received but also 
on the veteran's own reports of herbicide (Agent Orange) 
exposure in Vietnam.   

The September 2004 proposal to sever service connection 
appears to indicate that the basis for a finding of CUE was 
the misapplication of law.  The September 2004 proposal 
indicated that the presumptive law regarding herbicide 
exposure allowed for "no consideration of a presumption 
unless there is actual documentation of service in Vietnam," 
and that there as no evidence that the veteran "actually 
disembarked from a US Naval ship that was in port in the 
Republic of South Vietnam."  As indicated, there was some 
evidence, including the veteran's statements, upon which the 
RO could have relied in August 2000 to reach its conclusion 
to concede "probable exposure" to herbicides that were used 
in the Republic of Vietnam.  At the time of the August 2000 
decision, the controlling statute at 38 U.S.C.A. § 1116(f) 
provided that exposure to herbicides in service will be 
presumed in cases where the veteran "served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975."  The implementing regulation at 
38 C.F.R. § 3.307(a)(6)(iii), likewise, provided that 
exposure to herbicides in service will be presumed in cases 
where the veteran "served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975."   Neither the law nor implementing regulation 
required that the veteran set foot on land, or spend one day 
on shore, or "actually disembark" from a Navy ship, and did 
not require "actual documentation of service in Vietnam" 
(September 2004 proposal to sever).   

The September 2004 proposal to sever did not indicate any 
factual error in the August 2000 rating decision.  Instead, 
the September 2004 proposal to sever, and, therefore, the 
December 2004 severance decision, appear to have relied on 
the absence of factual evidence of record to establish 
service on land in Vietnam as a basis for finding CUE; 
however, such an assertion of the absence of evidence showing 
that the veteran actually went ashore does not establish that 
the correct facts, as they were known at the time of the 
August 2000 rating decision, were not before the adjudicator 
in August 2000.  The fact that VA did not prior to August 
2000 obtain service personnel records, did not obtain unit 
histories, and the service medical records were unavailable, 
does not establish that the correct facts were not before the 
adjudicator in August 2000.  The September 2004 proposal to 
sever, and the December 2004 severance decision, represent a 
simple disagreement with the August 2000 decision as to how 
the facts of the veteran's report of herbicide exposure, 
report of Vietnam service, and report of his ship's close 
proximity to shore were weighed or evaluated.  Such a 
disagreement as to how the evidence that was of record was 
weighed cannot constitute CUE.  The fact that VA had not more 
fully developed the claim, or that certain evidence was not 
available in August 2000, may not be relied upon in December 
2004 as evidence of the non-occurrence of service in Vietnam.  

With regard to the fact that no service medical records were 
available for review at the time of the August 2000 rating 
decision, and in light of the fact that VA had not even 
requested unit histories at the time of the August 2000 
rating decision, VA had a heightened duty to explain its 
reasons and bases and to apply reasonable doubt.  See Cromer 
v. Nicholson, 19 Vet. App. 215 (2005); Dixon v. Derwinski, 3 
Vet. App. 261 (1992).  

The proper application of reasonable doubt applied to the 
evidence of record in August 2000 - especially including the 
evidence of the veteran reporting exposure to Agent Orange, 
his ship being in close proximity to shore in Vietnam, and 
his general assertions of service in Vietnam - also tends to 
show that the August 2000 rating decision granting service 
connection was not legally erroneous.  The December 2004 
severance decision does not address VA's heightened duties in 
this case, or how there can be CUE based on the absence of 
evidence of a fact when that absence of evidence is derived 
in large part from the fact that records in the government's 
possession have disappeared.  This is itself an erroneous 
shift of the burden from VA to the veteran.  Where service 
connection has been granted, and VA is seeking to sever 
service connection of the basis of CUE in the rating decision 
granting service connection, the burden of proof remains upon 
the Government.  
38 C.F.R. § 3.105(d).

For these reasons, the Board finds that the August 2000 
rating decision that awarded service connection for residuals 
of prostate cancer (status post prostatectomy), service 
connection for erectile dysfunction, and special monthly 
compensation based on the loss of use of a creative organ was 
not clearly and unmistakably erroneous, and that the December 
2004 rating decision severing service connection and special 
monthly compensation based on the loss of use of a creative 
organ was 
not proper.  

Consequently, service connection for residuals of prostate 
cancer (status post prostatectomy), service connection for 
erectile dysfunction, and special monthly compensation based 
on the loss of use of a creative organ must be restored.






ORDER

Service connection for residuals of prostate cancer (status 
post prostatectomy) is restored.

Service connection for erectile dysfunction is restored.

Special monthly compensation based on the loss of use of a 
creative organ is restored.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


